Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	Applicants cited KR 10-1370501 twice, once for the reference itself and once for the abstract, on form PTO/SB/08a form the information disclosure statement of 7 July 2022. The abstract is considered part of the reference and does not need to be listed separately. Thus the duplicate citation corresponding to the abstract has a line drawn through it. 
Specification
The disclosure is objected to because of the following informalities: 
The specification teaches the second step of forming the disclosed masterbatches is to perform a wet grinding and dispersing process and a modifying process to the mixture of water, dispersant and colorant. The types of processes which applicants consider as “a modifying process” is not described in the specification nor is the purpose for preforming this modifying process disclosed. Thus it is unclear what processes applicants consider as “a modifying process” which is performed after the wet grinding and dispersing process so as to produce a color paste modified dispersant. 
Paragraph [0026] teaches the additive can include a dispersant, an antioxidant, a stabilizer or a combination thereof. It is unclear if the additive is limited to these compounds or if it can be other compounds. If it can be other compounds, it is unclear what is the composition and/or purpose of these other compounds which can be the additive.
The second sentence of pargraph [0022] states the method for producing the fiber includes steps S10,S20,S30 and S40. Step S40 is nowhere discussed in the specification. 
The use of the terms “BYK190” and “BASF-FOAMASTER333”, which are trade names or  marks used in commerce, has been noted in paragraph [0024] of this application. The terms should be accompanied by the generic terminology; and where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The preamble for the  claims indicates the claims are directed to fibers having a fluorescent green color and the method for making the fibers. Claims 1, 3, 4 and 6-10 do not require the claimed yellow and blue colorants to be fluorescent colors. L*a*b values do not indicate that the colorant having these values are fluorescent. Thus these claims are indefinite since the composition in body of the claims is not required to be fluorescent. 
	With respect to claim 5, while the claimed yellow colorants are fluorescent; claim 1, from which claim 5 depends, does not require the blue colorant to be fluorescent. There is nothing in the art to indicate that the green color resulting from the mixing of the yellow colorants of claim 5 and a non-fluorescent blue colorant having L*a*b values in the claimed ranges would be a green color which exhibits fluorescence, i.e. a fluorescent green color.  Therefore this claim is indefinite. 
	Claim 6 is indefinite as to what is the composition of the carrier. The only carrier composition disclosed in the specification is a polyethylene terephthalate including carrier. 
	Claims 7-9 are indefinite since it is unclear what processes applicants consider as “a modifying process” which is performed after the wet grinding and dispersing process so as to produce a color paste modified dispersant. This is because the types of processes which applicants consider as “a modifying process” is not described in the specification nor is the purpose for preforming this modifying process disclosed. 
	Finally, claims 7-9 are indefinite as the composition of the additive that the added with the substrate powder and paste. The teaching in paragraph [0026] that the additive can include a dispersant, an antioxidant, a stabilizer or a combination only gives examples of possible additives. This teaching does not clearly define the full range of compounds applicants considers as additives which can be added in the claimed process. 
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-5 would be allowable if claim 2 was rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	There is no teaching or suggestion of an intrinsic fluorescent green fiber comprising 98.00-99.00 parts by weight of a carrier comprising polyethylene terephthalate; 0.1-0.2 parts by weight of a fluorescent yellow colorant, 0.08-0.2 parts by weight of a fluorescent blue colorant and 1.00-1.50 parts by weight of a titanium dioxide, wherein yellow fibers of 0.10-0.20 wt% of the fluorescent yellow fluorescent colorant and 99.80-99.90 wt% of the carrier has, in a L*a*b* color space, a L* value between 101.27 and 101.72, an a* value between -17.61 and -13.47 and a b* value between 89.84 and 108.79; and blue fibers of 0.10-0.20 wt% of the fluorescent blue fluorescent colorant and 99.80-99.90 wt% of the carrier has, in a L*a*b* color space, a L* value between 55.60 and 66.80, an a* value between -22.69 and -22.70 and a b* value between -37.50 and -31.80. There is teaching or suggestion in the art to select the claimed ratio of yellow fluorescent colorant, blue fluorescent colorant and titanium dioxide to produce a fluorescent green colored mixture out of all the possible fluorescent green forming combinations of yellow fluorescent colorant, blue fluorescent colorant and titanium dioxide.
	The claimed process for producing an intrinsic fluorescent green fiber where a mixture of 20-60 parts by weight of a fluorescent yellow fiber, 16-40 parts by weight of a fluorescent blue fiber masterbatch, 200-300 parts by weight of a white fiber masterbatch and 624-770 parts of a polyethylene terephthalate including carrier is melt-spun is not taught or suggested by the cited art of record. TW 2020/24409 is cited as of interest since it is the closest art of record to the claimed process. This reference teaches a fluorescent fibers and the method of making it using a masterbatch process similar to that claimed, but there is only one fluorescent colorant taught and there is no step of forming a white fiber masterbatch. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
10/27/22